UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/13 (Unaudited) COMMERCIAL PAPER (26.6%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 0.130 3/6/14 $14,000,000 $13,996,764 Australia & New Zealand Banking Group, Ltd. (Australia) 0.170 3/4/14 3,400,000 3,399,005 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 0.238 9/5/14 17,500,000 17,500,000 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY (The) (Japan) 0.220 5/6/14 12,675,000 12,665,318 Barclays Bank PLC/Barclays US CCP Funding, LLC CCP 144A, Ser. 10-1 (United Kingdom) 0.140 1/21/14 7,025,000 7,024,454 BMW US Capital, LLC 0.090 1/9/14 7,000,000 6,999,860 BNP Paribas Finance, Inc. 0.190 2/26/14 7,075,000 7,072,909 BPCE SA (France) 0.130 1/6/14 7,000,000 6,999,874 Chevron Corp. 0.100 3/10/14 14,050,000 14,047,346 Coca-Cola Co. (The) 0.200 7/21/14 10,500,000 10,488,275 Coca-Cola Co. (The) 0.140 4/21/14 10,500,000 10,495,508 COFCO Capital Corp. 0.180 1/23/14 5,675,000 5,674,376 Commonwealth Bank of Australia 144A (Australia) 0.264 3/28/14 9,200,000 9,200,000 DnB Bank ASA 144A (Norway) 0.250 2/3/14 9,100,000 9,097,915 DnB Bank ASA 144A FRN (Norway) 0.188 4/7/14 12,500,000 12,500,000 Export Development Canada (Canada) 0.140 5/27/14 13,225,000 13,217,491 Export Development Canada (Canada) 0.130 2/3/14 8,000,000 7,999,047 General Electric Capital Corp. 0.180 6/18/14 22,250,000 22,231,310 HSBC Bank PLC 144A FRN (United Kingdom) 0.245 10/3/14 3,925,000 3,925,000 HSBC USA, Inc. (United Kingdom) 0.271 4/4/14 5,350,000 5,346,268 HSBC USA, Inc. (United Kingdom) 0.261 9/12/14 11,850,000 11,828,262 Mitsubishi UFJ Trust & Banking Corp./NY 144A 0.240 4/21/14 8,800,000 8,793,547 National Australia Funding Delaware, Inc. 0.220 2/24/14 21,500,000 21,492,905 Prudential PLC (United Kingdom) 0.230 1/13/14 14,750,000 14,748,869 Skandinaviska Enskilda Banken AB (Sweden) 0.200 4/1/14 7,125,000 7,121,438 Skandinaviska Enskilda Banken AB (Sweden) 0.170 2/10/14 7,000,000 6,998,678 Societe Generale North America, Inc. (France) 0.200 1/31/14 7,000,000 6,998,833 Standard Chartered Bank/New York 144A 0.190 3/3/14 5,850,000 5,848,117 Standard Chartered Bank/New York 144A 0.170 4/9/14 8,520,000 8,516,057 State Street Corp. 0.200 6/3/14 12,500,000 12,489,375 State Street Corp. 0.170 3/10/14 8,750,000 8,747,190 Sumitomo Mitsui Banking Corp. (Japan) 0.245 4/22/14 3,300,000 3,297,507 Sumitomo Mitsui Banking Corp. (Japan) 0.230 5/20/14 4,000,000 3,996,448 Svenska Handelsbanken, Inc. (Sweden) 0.220 4/25/14 6,600,000 6,595,402 Swedbank AB (Sweden) 0.200 2/18/14 14,000,000 13,996,267 Toyota Motor Credit Corp. 0.220 3/11/14 15,000,000 14,993,675 Toyota Motor Credit Corp. FRN 0.198 6/2/14 6,200,000 6,200,000 Westpac Banking Corp. 144A FRN (Australia) 0.225 9/19/14 2,925,000 2,925,000 Westpac Banking Corp. 144A FRN (Australia) 0.218 8/7/14 8,750,000 8,750,050 Total commercial paper (cost $374,218,340) REPURCHASE AGREEMENTS (24.3%) (a) Principal amount Value Interest in $334,000,000 joint tri-party repurchase agreement dated 12/31/13 with Citigroup Global Markets, Inc./Salomon Brothers due 1/2/14 - maturity value of $128,617,071 for an effective yield of 0.01% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.00% and due dates ranging from 9/1/18 to 9/15/53, valued at $340,680,000) $128,617,000 $128,617,000 Interest in $39,000,000 joint tri-party repurchase agreement dated 12/31/13 with Credit Suisse Securities (USA), LLC due 1/2/14 - maturity value of $7,500,054 for an effective yield of 0.13% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 9.25% and due dates ranging from 2/15/14 to 11/15/67, valued at $40,954,285) 7,500,000 7,500,000 Interest in $102,000,000 joint tri-party repurchase agreement dated 12/31/13 with Deutsche Bank Securities Inc. due 1/2/14 - maturity value of $76,796,128 for an effective yield of 0.03% (collateralized by various mortgage backed securities with coupon rates ranging from 0.05% to 5.00% and due dates ranging from 8/19/15 to 8/15/41, valued at $104,040,339) 76,796,000 76,796,000 Interest in $227,891,000 joint tri-party repurchase agreement dated 12/31/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 1/2/14 - maturity value of $128,617,036 for an effective yield of 0.005% (collateralized by various mortgage backed securities with coupon rates ranging from 0.888% to 11.5% and due dates ranging from 1/1/14 to 9/1/47, valued at $232,448,820) 128,617,000 128,617,000 Total repurchase agreements (cost $341,530,000) CERTIFICATES OF DEPOSIT (14.9%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, NA 0.150 2/4/14 $14,275,000 $14,275,000 Bank of Nova Scotia/Houston FRN 0.238 9/4/14 17,500,000 17,500,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.379 8/11/14 5,350,000 5,355,289 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.244 6/13/14 17,500,000 17,502,430 Citibank, NA 0.160 2/20/14 6,925,000 6,925,000 Citibank, NA 0.150 2/6/14 7,850,000 7,850,000 Credit Agricole Corp. & Investment Bank SA/New York (France) 0.120 1/2/14 7,000,000 7,000,000 JPMorgan Chase Bank 0.200 3/18/14 7,000,000 7,000,000 JPMorgan Chase Bank, NA FRN 0.243 6/11/14 15,000,000 15,001,536 National Bank of Canada/New York, NY 0.200 2/28/14 8,000,000 8,000,515 Nordea Bank Finland PLC/New York 0.220 3/12/14 19,625,000 19,625,000 Royal Bank of Canada/New York, NY FRN (Canada) 0.268 6/24/14 14,350,000 14,350,000 Sumitomo Mitsui Banking Corp. (Japan) 0.250 6/9/14 14,650,000 14,650,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.414 12/19/14 13,525,000 13,548,282 Toronto-Dominion Bank/NY (Canada) 0.300 4/22/14 7,700,000 7,700,000 Toronto-Dominion Bank/NY FRN (Canada) 0.217 11/18/14 13,500,000 13,500,000 Wells Fargo Bank, NA FRN 0.189 6/16/14 10,100,000 10,100,000 Westpac Banking Corp./NY FRN (Australia) 0.267 7/18/14 9,500,000 9,500,000 Total certificates of deposit (cost $209,383,052) ASSET-BACKED COMMERCIAL PAPER (11.5%) (a) Yield (%) Maturity date Principal amount Value Bedford Row Funding Corp. 0.321 9/25/14 $2,025,000 $2,020,194 Bedford Row Funding Corp. 0.281 5/19/14 5,000,000 4,994,633 Chariot Funding, LLC 0.220 5/5/14 6,250,000 6,245,264 CIESCO, LP 0.140 2/4/14 7,025,000 7,024,071 Fairway Finance, LLC 144A FRN (Canada) 0.185 6/23/14 10,475,000 10,475,000 Fairway Finance, LLC 144A FRN (Canada) 0.179 3/31/14 11,900,000 11,900,000 Govco, LLC 0.140 2/4/14 5,000,000 4,999,339 Jupiter Securitization Co., LLC 0.170 3/28/14 14,000,000 13,994,314 Jupiter Securitization Co., LLC 0.150 3/19/14 3,300,000 3,298,941 Liberty Street Funding, LLC 144A (Bank of Nova Scotia (LOC)) (Canada) 0.170 2/10/14 3,775,000 3,774,287 MetLife Short Term Funding, LLC 0.150 2/26/14 2,750,000 2,749,358 MetLife Short Term Funding, LLC 0.145 3/10/14 19,300,000 19,294,726 Old Line Funding, LLC 144A 0.200 3/7/14 14,250,000 14,244,854 Old Line Funding, LLC 144A FRN 0.208 3/3/14 7,200,000 7,200,000 Regency Markets No. 1, LLC 0.150 2/5/14 11,000,000 10,998,396 Regency Markets No. 1, LLC 0.140 1/15/14 10,325,000 10,324,438 Thunder Bay Funding, LLC 0.170 4/7/14 4,500,000 4,497,960 Thunder Bay Funding, LLC 0.130 1/13/14 16,725,000 16,724,275 Working Capital Management Co. (Japan) 0.160 1/16/14 7,025,000 7,024,532 Total asset-backed commercial paper (cost $161,784,582) MUNICIPAL BONDS AND NOTES (8.7%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (0.5%) Yale University Commercial Paper 0.120 2/18/14 P-1 $7,400,000 $7,398,816 District of Columbia (0.6%) American University Commercial Paper, Ser. A 0.172 1/22/14 A-1 7,700,000 7,699,236 Maryland (1.4%) Howard County Commercial Paper, Ser. 11 0.130 3/3/14 P-1 7,250,000 7,250,000 Johns Hopkins University Commercial Paper, Ser. B 0.100 1/2/14 P-1 4,000,000 4,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.110 1/7/14 P-1 7,900,000 7,900,000 Massachusetts (1.0%) President and Fellows of Harvard College Commercial Paper 0.130 3/12/14 P-1 14,200,000 14,196,411 Michigan (0.6%) Trinity Health Corporation Commercial Paper 0.150 3/11/14 P-1 8,975,000 8,972,420 New Jersey (0.9%) Princeton University Commercial Paper 0.090 2/10/14 P-1 12,300,000 12,300,000 North Carolina (0.8%) Duke University Commercial Paper, Ser. B-98 0.110 1/14/14 P-1 11,375,000 11,374,548 Texas (1.6%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 3/18/14 P-1 6,000,000 6,000,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.100 1/2/14 P-1 2,502,000 2,502,000 Board of Regents of University of Texas System Commercial Paper (Permanent University Fund), Ser. B 0.100 2/10/14 P-1 10,650,000 10,650,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.050 10/1/29 VMIG1 3,530,000 3,530,000 Wisconsin (1.3%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) (M) 0.040 8/15/33 VMIG1 17,880,000 17,880,000 Total municipal bonds and notes (cost $121,653,431) U.S. GOVERNMENT AGENCY OBLIGATIONS (4.7%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Bank unsec. discount notes 0.160 1/10/14 $9,000,000 $8,999,640 Federal Home Loan Bank unsec. discount notes 0.155 3/21/14 17,050,000 17,044,201 Federal Home Loan Bank unsec. discount notes 0.150 1/22/14 4,840,000 4,839,577 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.170 2/20/14 2,000,000 1,999,528 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.150 1/23/14 6,400,000 6,399,413 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.120 7/1/14 8,630,000 8,624,793 Federal National Mortgage Association unsec. discount notes 0.170 2/3/14 2,905,000 2,904,547 Federal Home Loan Mortgage Corp. unsec. notes, MTN (k) 0.130 2/7/14 14,570,000 14,569,734 Total U.S. government agency obligations (cost $65,381,433) MUTUAL FUNDS (4.1%) (a) Shares Value Putnam Money Market Liquidity Fund 0.04% (AFF) 58,235,503 $58,235,503 Total mutual funds (cost $58,235,503) TIME DEPOSITS (3.5%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.090 1/2/14 $21,000,000 $21,000,000 Credit Agricole Corp. & Investment Bank/Grand Cayman (Cayman Islands) 0.050 1/2/14 7,000,000 7,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.020 1/2/14 21,000,000 21,000,000 Total time deposits (cost $49,000,000) CORPORATE BONDS AND NOTES (2.2%) (a) Interest rate (%) Maturity date Principal amount Value Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN, Ser. MTN 0.522 1/31/14 $10,750,000 $10,753,282 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes (Netherlands) 1.850 1/10/14 9,100,000 9,103,742 Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN (M) 0.293 7/15/19 11,000,000 10,999,996 Total corporate bonds and notes (cost $30,857,020) TOTAL INVESTMENTS Total investments (cost $1,412,043,361) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,405,077,487. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $58,235,503 $— $— $10,361 $58,235,503 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 72.3% Canada 7.5 Sweden 4.9 Australia 3.6 United Kingdom 3.0 Japan 3.0 Cayman Islands 2.0 Norway 1.5 France 1.5 Netherlands 0.7 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $161,784,582 $— Certificates of deposit — 209,383,052 — Commercial paper — 374,218,340 — Corporate bonds and notes — 30,857,020 — Municipal bonds and notes — 121,653,431 — Mutual funds 58,235,503 — — Repurchase agreements — 341,530,000 — Time deposits — 49,000,000 — U.S. government agency obligations — 65,381,433 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
